                   Case 2:21-cv-02219-ER Document 27 Filed 08/04/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JONATHAN R. MILLER, ESQ.,                               Case No. 2:21-cv-02219-ER
                              Plaintiff,
              v.
                                                             MOTION TO DISMISS COUNTERCLAIMS
    BREM MOLDOVSKY, ESQ.,
    BREM MOLDOVSKY, LLC, and
    GERALD J. POMERANTZ, ESQ.,
                              Defendants.

    BREM MOLDOVSKY, ESQ., and
    BREM MOLDOVSKY, LLC,
                       Counterclaimants and Third
                       Party Plaintiffs,
              v.
    JONATHAN R. MILLER, ESQ.,
               Counterclaim Defendant,
              and
    ANDREW ELLNER,
    LIGHTBOX VENTURES, LLC, and
    LIGHTBOX CAPITAL MANAGEMENT, LLC,
                       Third Party Defendants.



             Plaintiff Jonathan R. Miller, Esq., pro se, hereby moves for dismissal of Defendants Brem

Moldovsky, Esq. and Brem Moldovsky, LLC’s (together, “Moldovsky”) counterclaims. The

grounds for dismissal are presented at length in the accompanying memorandum of law. In

addition, submitted herewith are a certification, exhibits,1 and proposed order. Oral argument is

requested.



1   The Court may consider public records without converting this motion into one for summary judgment:
    “To resolve a 12(b)(6) motion, a court may properly look at public records, including judicial
    proceedings, in addition to the allegations in the complaint.” Southern Cross Overseas Agencies, Inc. v.
    Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 426 (3d Cir. 1999). “Specifically, a court may take judicial
    notice of the record from a previous court proceeding between the parties.“ Toscano v. Conn. Gen. Life Ins.
    Co., 288 F. App'x 36, 37-38 (3d Cir. 2008).




    motion                                              1                                          v.210804.1723
         Case 2:21-cv-02219-ER Document 27 Filed 08/04/21 Page 2 of 2




                                          Respectfully submitted,


Date: August 4, 2021                      /s/ Jonathan R. Miller, Esq.
                                          Plaintiff pro se
                                          (PA #201210)

                                          100 Overlook Center, 2nd Floor
                                          Princeton, N.J. 08540
                                          Tel. 609-955-1226 (cell)
                                          Fax 609-964-1026
                                          jonathan.miller@lawyer.com




motion                                2                                    v.210804.1723
